t c memo united_states tax_court michael e yoakum petitioner v commissioner of internal revenue respondent docket no filed date john divens for petitioner donna l pahl for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine the following deficiencies in federal_income_tax and related sec_6662 accuracy-related_penalties year deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure following concessions by the parties we are left to decide whether petitioner may for the respective years deduct net_operating_loss nol carryovers of dollar_figure dollar_figure and dollar_figure we hold he may not section references unless otherwise indicated are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in pasadena california when his petition to this court was filed during and petitioner invested in the stock market primarily through the brokerage firm of paine webber jackson curtis paine webber douglas osborne osborne a paine webber employee was petitioner’s stockbroker the record contains sufficient evidence indicating that respondent determined appropriately that petitioner was liable for the referenced accuracy-related_penalties see sec_7491 because petitioner’s brief is silent as to any issue concerning that determination we treat petitioner as having conceded it in full see 91_tc_524 89_tc_46 on each day that paine webber was open for business petitioner visited its office and invested approximately dollar_figure to dollar_figure million in speculative securities from the time that petitioner arrived at paine webber’s office usually to a m he started drinking alcoholic beverages supplied by paine webber until he was high and happy but not stumbling drunk he authorized each of his trades and he was informed and knowledgeable as to all of his trades some of the trades resulted in gains and some of them resulted in losses during petitioner had exhausted most of his funds and he ceased his regular involvement with paine webber in or about petitioner and his wife sued paine webber osborne and others collectively the defendants in a u s district_court alleging that the defendants were liable for securities fraud negligence and breach of fiduciary duty in the handling of petitioner’s accounts the court dismissed the lawsuit as time barred by the applicable_period of limitations and for failure to plead properly as to fraud that dismissal was affirmed by the court_of_appeals for the ninth circuit on his federal_income_tax return petitioner claimed an dollar_figure deduction for a casualty or theft_loss on his and federal_income_tax returns petitioner claimed that he was entitled to deduct with respect to that loss nol carryovers of dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency for the subject years respondent determined that petitioner was not entitled to deduct any of the claimed nol carryovers but as to that petitioner was entitled to deduct a capital_loss of dollar_figure respondent determined in the notice_of_deficiency that petitioner was no longer entitled to deduct a dollar_figure capital_loss for either or opinion petitioner argues in his brief that he is entitled to deduct the nol carryovers at issue according to petitioner those carryovers are attributable to a theft that petitioner suffered in that in essence paine webber stole his money from him by supplying him with alcoholic beverages and allowed him to make unwise investments that benefitted them directly in the form of higher commissions we disagree with petitioner’s claim that he is entitled to deduct those nol carryovers sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year sec_172 see also sec_172 nol defined and d c special rule as to casualty or theft losses allowable under sec_165 or absent an election to the contrary an nol for any taxable_year must first be carried back years and then carried over years sec_172 and petitioner as a taxpayer attempting to deduct an nol bears the burden of establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years see rule a 349_us_232 115_tc_605 as part of that burden petitioner must prove that he is entitled to deduct his claimed theft_loss 292_us_435 see also 24_tc_525 16_tc_163 deductions are a matter of legislative grace and not a matter of right united_states v olympic radio the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_950 amended sec_172 to require generally a 2-year carryback and a 20-year carryover for nols incurred in taxable years beginning after date petitioner in his brief claims without discussion that the 20-year rule applies we disagree the nol at issue if in fact incurred was incurred well before the effective date of the 20-year rule sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 effective for court proceedings arising from examinations commencing after date sec_7491 provides that the burden_of_proof shifts to the commissioner in specified circumstances petitioner makes no argument that sec_7491 applies to this case and we conclude that it does not see eg sec_7491 sec_7491 applies with respect to an issue only if the taxpayer meets certain requirements see also mediaworks inc v commissioner tcmemo_2004_177 television inc supra pincite 308_us_488 petitioner has not established that he incurred an nol or if he did the amount of any nol that may be carried over to the subject years first as to his claimed theft_loss sec_165 and c generally allows a taxpayer such as petitioner to deduct losses from the theft of property if he establishes that a theft occurred under the law of the jurisdiction where the alleged loss occurred 34_tc_688 the amount of the theft_loss 79_tc_714 affd 731_f2d_1417 9th cir and the date that the loss from the theft was discovered 34_tc_59 river city ranches ltd v commissioner tcmemo_2003_150 here petitioner through the limited record that he has chosen to build has not established any of the facts necessary to meet any of these requirements second even if petitioner had established those facts he has not proven that any portion of an nol that he incurred before was applied properly to one or more of the subject years petitioner must prove not only that he had an nol in a year a theft_loss is treated as sustained when discovered by the taxpayer sec_165 except to the extent that the taxpayer has a reasonable_prospect_of_recovery 90_tc_1248 before but that a portion of the nol was properly deductible in one or more of the subject years see 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir see also sec_6001 sec_1_6001-1 e income_tax regs taxpayers must keep sufficient records to establish the amounts of any items reported on their federal_income_tax returns that burden requires at a minimum that he show that he had an nol in at least one specified_taxable_year before he elected to forgo a carryback of that nol see sec_172 or if he made no such election the nol could not be fully deducted against income in the taxable years immediately preceding the taxable_year of the nol the nol as adjusted by the amounts deducted in carryback years could not be deducted against income in the taxable years immediately and chronologically following the taxable_year of the nol and that is no more than taxable years after the taxable_year of the nol that he seeks to deduct in and that and are no more than taxable years after the taxable_year of the nol that he seeks to deduct in those respective years see green v commissioner tcmemo_2003_244 lassiter v commissioner t c memo sec_172 allows a taxpayer to elect to relinquish the carryback period such an election must be made in a prescribed manner by the due_date including extensions for filing the taxpayer’s return for the nol year in which the election is to be in effect id petitioner has not met any of these requirements while petitioner in retrospect apparently recognized that he had not met this burden through the evidence that is contained in the record and attached to his brief an exhibit purporting to show his nol carryovers from through we give no consideration to that exhibit as it is not evidence see rule b see also harris v commissioner tcmemo_1998_332 documents attached to a brief are not evidence we sustain respondent’s determination as to this issue in full all of petitioner’s arguments have been considered and we have concluded that those arguments not discussed herein are without merit to reflect respondent’s concessions decision will be entered under rule
